Per Curiam : The judgment in this case was fatally defective. The judgment for imprisonment was for 180 days in gross. It should have fixed the imprisonment for a specific number of days on each count on which the jury found the defendant guilty, the imprisonment on the several counts to • commence at the expiration of each preceding term of imprisonment. This is the rule announced in the case of People ex rel. Massy v. Whitson, 75 Ill.-. That case governs this. The judgment of the court below is reversed and the cause remanded. Judgment reversed.